Ingraham,. J.:
I concur with Mr., Justice O’Brien. • The" .plaintiffs agreed to deliver in the city of Hew York 8,000. barrels Of cement at $1.63J for- each barrel “.ex dock,”' barrels to weigh, 180- kilos, gross. This contract was made in Hew York, dated in Hew York; the- cement tó be delivered upon the dock in Hew .York, and the barrels were •to" 'weigh' 180 kilos' at the point of delivery upon'the dock in Hew *103York. The contract is specific and unambiguous. It called for barrels of cement weighing 180 kilos each, and it was barrels weighing 180 kilos only that the defendants were bound to accept. As stated by Mr. Justice O’Beien, there was no dispute as to the equivalent in pounds of a kilo, but I think that the word “ kilo ” is now a recognized unit of weight in this State, of which the court will take judicial notice. It is so recognized in the Revised Statutes of the United States (§ 3570), which declares the equivalent in our system of the various terms of weights and measures in the metric system, and enacts that in the construction of contracts and all legal proceedings the equivalent established shall be recognized. In all English dictionaries it is recognized as a word incorporated into the English language. Thus, in the Standard Dictionary, the word “kilo” is defined as an abbreviated form of kilogram, and kilogram is defined as, “ in the metric system, a unit of mass (or weight), originally defined as the mass of one cubic decimeter of water at its maximum density, but now, practically, as the mass of a certain piece of .platinum preserved in the archives of the International Metric Commission at Paris,” equaling 2.20462125 pounds, or 15,432.35 grains. The same definition is contained in the Century Dictionary. In the Imperial Dictionary the word “ kilogram ” is defined to be a French measure of weight equal to about two and two-tenths (2.2) pounds' avoirdupois. In Worcester’s Dictionary it is defined as a French weight equal to 2.206 pounds, and in WeU ster’s Dictionary it is defined as “ in the new system 1,000 grams, and equal in weight to 2 pounds .5 and a half drams.” Thus, in our dictionaries, the word is recognized as one of known significance in the language, and its equivalent in pounds is stated and has thus become a word in common use in the English lánguage, of which the courts will take judicial notice. The evidence is conclusive and undisputed that the barrels of cement tendered by the plaintiffs to the defendants did not weigh 180 kilos when they were delivered at Hew York “ ex dock.” The equivalent of 180 kilos in pounds would be upwards of 396 pounds, and there is no evidence to show that a single barrel was' of the weight called for by the contract. The burden of proof was upon the plaintiffs to show that the barrels tendered were as called for by the contract, and, as stated by Mr. Justice O’Beien, evidence of a usage is not admissible to contradict the plain and *104■unam.bigu.ous provisions of a contract. Evidence of usage would . not have been, admitted to prove that barrels, meant, boxes, or that 7,950; barrels, meant 8,000 barrels. lean see no reason why evidence of custom should be competent to show that 179 kilos meant 180 kilos, or that 388 pounds meant 396 pounds.,-
I think the order appealed from should be affirmed.